  Case 17-29103       Doc 64     Filed 02/14/20 Entered 02/14/20 10:39:29            Desc Main
                                   Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                      Case No. 1:17-bk-29103

KATHLEEN LEWANDOWSKI                                  Chapter 13

                                                      Honorable A. Benjamin Goldgar
                                  Debtor(s)

                         NOTICE OF OBJECTION TO CLAIM 5-1

To:       Exeter Finance LLC
          c/o AIS PORTFOLIO SERVICES LP
          4514 N Santa Fe Ave Dept APS
          Oklahoma City, OK 73118

       PLEASE TAKE NOTICE that on March 17, 2020 at 9:30 a.m., the undersigned will
appear before the Honorable A. Benjamin Goldgar at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 642, Chicago, Illinois and will then and there
present OBJECTION TO CLAIM 5-1 at which time you may appear, if you so choose.

                                CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States
Certified Mail® to Exeter Finance LLC, on February 14, 2020 before the hour of 5:00 p.m. from
the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois 60148.

                                                            /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com

                                                            Counsel for Kathleen Lewandowski
  Case 17-29103       Doc 64    Filed 02/14/20 Entered 02/14/20 10:39:29            Desc Main
                                  Document     Page 2 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-29103

KATHLEEN LEWANDOWSKI                                   Chapter 13

                                                       Honorable A. Benjamin Goldgar
                                 Debtor(s)

                                OBJECTION TO CLAIM 10-1

          NOW COMES KATHLEEN LEWANDOWSKI (the “Debtor”), through undersigned

counsel, pursuant to Fed. R. Bankr. P. 3007, objecting to the proof of claim filed by EXETER

FINANCE LLC (“Exeter”), and in support thereof, state as follows:

          1.   On September 28, 2017, Debtor filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code.

          2.   On December 19, 2017, an Order Confirming Plan was entered.

          3.   Debtor’s confirmed plan provides, in pertinent part:

               Section E. Disbursements by the trustee

               3.1. Other secured claims secured by value in collateral. All secured claims, other
               than mortgage claims treated above and claims treated in Paragraph 3.2, are to be
               paid in full during the plan term, with interest at an annual percentage rate and in
               the fixed monthly amounts specified below regardless of contrary proofs of claim
               (subject to reduction with the consent of the creditor):

               (a)    Creditor: Exeter Finance Corp.

                      Collateral: 2012 Ford Focus S Sedan 4D

                      Amount of secured claim: $6,092.00 APR 5.5% Fixed monthly payment:
                      $116.36; Total estimated payments, including interest, on the claim:
                      $6,981.60.
    Case 17-29103       Doc 64     Filed 02/14/20 Entered 02/14/20 10:39:29               Desc Main
                                     Document     Page 3 of 6


        4.        On January 29, 2018, Exeter filed a proof of claim (Claim 5-1) asserting a secured

claim of $6,996.50. See Claim 5-1.

        5.        On February 21, 2018, Debtor’s 2012 Ford Focus was involved in an accident and

was determined to be a total loss.

        6.        On March 6, 2018, State Farm Mutual Automobile Insurance Company paid

$5,652.911 to Exeter. See Exhibit A.

        7.        Exeter did not withdraw Claim 5-1.

        8.        Instead, Exeter unjustly received trustee payments on:

       DATE        CHECK NUMBER                DESCRIPTION                       PAYMENT AMOUNT
     12/20/2019       7107543        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $155.22
     12/20/2019       7107543        DISBURSEMENT TO CREDITOR/INTEREST                     $19.66
     11/15/2019       7107455        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $158.03
     11/15/2019       7107455        DISBURSEMENT TO CREDITOR/INTEREST                     $16.86
     10/18/2019       7107358        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $160.11
     10/18/2019       7107358        DISBURSEMENT TO CREDITOR/INTEREST                     $17.54
     09/20/2019       7107276        DISBURSEMENT TO CREDITOR/PRINCIPAL                    $94.39
     09/20/2019       7107276        DISBURSEMENT TO CREDITOR/INTEREST                     $22.42
     08/16/2019       7107193        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $159.05
     08/16/2019       7107193        DISBURSEMENT TO CREDITOR/INTEREST                     $18.61
     07/19/2019       7107116        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $130.95
     07/19/2019       7107116        DISBURSEMENT TO CREDITOR/INTEREST                     $43.21
     05/17/2019       7106955        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $154.37
     05/17/2019       7106955        DISBURSEMENT TO CREDITOR/INTEREST                     $19.81
     04/19/2019       7106853        DISBURSEMENT TO CREDITOR/PRINCIPAL                    $62.75
     04/19/2019       7106853        DISBURSEMENT TO CREDITOR/INTEREST                    $111.44
     11/16/2018       7106429        DISBURSEMENT TO CREDITOR/PRINCIPAL                   $722.57
     11/16/2018       7106429        DISBURSEMENT TO CREDITOR/INTEREST                     $75.49
     08/17/2018       7106181        DISBURSEMENT TO CREDITOR/PRINCIPAL                    $84.95
     08/17/2018       7106181        DISBURSEMENT TO CREDITOR/INTEREST                     $76.67
     05/18/2018       7105938        DISBURSEMENT TO CREDITOR/PRINCIPAL                    $87.41
     05/18/2018       7105938        DISBURSEMENT TO CREDITOR/INTEREST                     $77.87


See Exhibit B.

                                       LEGAL STANDARD

        9.        Section 502 of the Bankruptcy Code governs the allowance of claims or interests

in a bankruptcy case. 11 U.S.C. § 502.



1
 This payment represented the total loss settlement for the lien on the 2012 Ford FOCUS owned by Kathleen
Lewandowski.
  Case 17-29103       Doc 64     Filed 02/14/20 Entered 02/14/20 10:39:29           Desc Main
                                   Document     Page 4 of 6


         10.   Claims filed in a bankruptcy case are prima facie presumed valid under § 502(a)

and are prima facie proof of their validity under Federal Rule of Bankruptcy Procedure 3001(f).

Conn. Gen. Life Ins. Co. v. Schaumburg Hotel Owner Ltd., P’ship (In re Schaumburg Hotel Owner

Ltd. P’Ship), 97 B.R. 943, 950 (Bankr. N.D. Ill. 1989).

         11.   Specifically, Bankruptcy Rule 3001(f) provides that “[a] proof of claim executed

and filed in accordance with these rules shall constitute prima facie evidence of the validity and

amount of the claim.” Fed. R. Bankr. P. 3001(f); see also In re Salem, 465 F.3d 767, 779 (7th Cir.

2006).

         12.   Claim objectors carry the initial burden to produce some evidence to overcome the

rebuttable presumption of validity. In re Dugar, 392 B.R. 745, 749 (Bankr. N.D. Ill. 2008); In re

O’Malley, 252 B.R. 451, 455-56 (Bankr. N.D. Ill. 1999).

         13.   The evidence set forth by the objecting party must be of a probative force equal to

that of the allegations asserted in the claim. Surf Walk Condo Ass’n v. Wildman, 84 B.R. 511, 515

(N.D. Ill. 1988).

         14.   “Once the objector has produced some basis for calling into question allowability

of a claim, the burden then shifts back to the claimant to produce evidence to meet the objection

and establish that the claim in fact is allowable.” O’Malley, 252 B.R. at 456.

         15.   However, the ultimate burden of persuasion always remains with the claimant to

prove entitlement to the claim. In re Watson, 402 B.R. 294, 297 (Bankr. N.D. Ind. 2009); In re

Nejedlo, 324 B.R. 697, 699 (Bankr. E.D. Wis. 2005); In re Octagon Roofing, 156 B.R. 214, 218

(Bankr. N.D. Ill. 1993).
  Case 17-29103       Doc 64    Filed 02/14/20 Entered 02/14/20 10:39:29            Desc Main
                                  Document     Page 5 of 6


                                         ARGUMENT

       16.     As the objecting party, the Debtor carries the initial burden to overcome the

rebuttable presumption that Exeter has a valid claim.

       17.     Exeter’s claim is belied by the fact that State Farm® paid $5,652.91 to Exeter. This

payment represented the total loss settlement for the lien on the 2012 Ford Focus owned by Debtor.

       18.     Exeter did not withdraw Claim 5-1.

       19.     Instead, Exeter unjustly received $2,469.38 in trustee payments.

       WHEREFORE, Debtor respectfully requests the following:

       A.      an Order disallowing Claim 4-1;

       B.      an Order disgorging Exeter of $2,469.38 unjustly received; and

       C.      award such other relief as this Court deems just and proper.

DATED: February 14, 2020                                    Respectfully submitted,

                                                            KATHLEEN LEWANDOWSKI

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
  Case 17-29103       Doc 64    Filed 02/14/20 Entered 02/14/20 10:39:29             Desc Main
                                  Document     Page 6 of 6


                                CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, I electronically filed the foregoing with the
Clerk of the Court for the United States Bankruptcy Court for the Northern District of Illinois by
using the CM/ECF system.

        I further certify that some of the participants in the case are not CM/ECF users. I have
mailed the foregoing document by United States Postal Service Certified Mail®, postage prepaid,
to the following non-CM/ECF participants:

                                     Exeter Finance LLC
                             c/o AIS PORTFOLIO SERVICES LP
                                4514 N Santa Fe Ave Dept APS
                                  Oklahoma City, OK 73118

                                                            /s/ Joseph S. Davidson
